Citation Nr: 1700558	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with spinal stenosis and degenerative disc disease from October 10, 2007, to June 22, 2008.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with spinal stenosis and degenerative disc disease from June 23, 2008, to December 9, 2011.

3.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with spinal stenosis and degenerative disc disease from December 10, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In the February 2008 rating decision, the RO increased the rating for lumbosacral strain from 0 to 10 percent, effective October 10, 2007.  Subsequently, in a February 2010 rating decision, the RO increased the rating from 10 to 20 percent, effective June 23, 2008.  Thereafter, in a January 2012 rating decision, the RO increased the rating for lumbosacral strain from 20 to 40 percent, effective December 10, 2011.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In September 2012, the Board remanded this case.  As noted in the Board's remand, the United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record reveals that the Veteran's claim for a TDIU was most recently denied in a January 2011 rating decision and the Veteran did not appeal such decision.  Nonetheless, newly received evidence suggested unemployability.  Thus, because a claim for a TDIU is part of an increased rating claim, it must be adjudicated as such.  As such, the Board added the TDIU claim to the current appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back disability restricted forward flexion to 30 degrees or the functional equivalent thereof due to pain and other factors, but did not result in ankylosis.  

2.  As of April 17, 2012, but not before that date, the Veteran met the schedular criteria for a TDIU and the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 40 percent rating, but no higher, for lumbosacral strain with spinal stenosis and degenerative disc disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2015).

2.  As of April 17, 2012, but not before, the Veteran was individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Additional relevant VCAA compliant letters were sent to the Veteran in March 2010 and November 2012.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

In May 2008 and June 2008 private provider letters, it was indicated that the Veteran could only flex his low back to 30 degrees.  Left lateral bending was 10 degrees and right lateral bending was 5 degrees with pain.  As far as forward flexion, he could not reach to his knees with his fingertips.  There was no sciatic pain and no problem with his hips or knees to cause any limping.  X-rays of the lumbar spine showed severe degenerative changes at L3-4, L4-5 and L5-S1 with some degenerative scoliosis secondary to disc narrowing and convexities on the right.  Limited view of the thoracic spine was normal.  The impression was severe degenerative disc disease L3-4, L4-5 and L5-S1 which the provider opined was a residual of his lumbosacral strain and disc problems that began in the service.  The Veteran's back pain was noted.

In December 2009, the Veteran was seen by a private provider.  At that time, it was noted that the Veteran had lumbosacral disc disease with spinal stenosis and mild impaired mobility.  The patient had undergone a computerized tomography (CT) of the lumbar spine approximately two years ago.  The patient previously underwent epidural steroid blocks and had been seen in the Pain Clinic.  Despite medications and therapy, the Veteran felt that his symptoms were worsening.  He was recommended to have a magnetic resonance imaging (MRI) of the lumbosacral spine to consider further management.  

In January 2010, the Veteran was afforded a VA spine examination.  At that time, the Veteran complained of lower back pain and pressure symptoms which were constant and worse with walking.  The low back pain was 8/10 before walking short distances and 10/10 afterwards, and the pain might decrease after 10-15 minutes of resting or sitting.  The Veteran complained of some urgency of bowel and bladder, but there was no incontinence.  The Veteran had some lower extremity radiation down outside of the leg to the calf with no known weakness.  The Veteran was taking Celebrex, 5 days a week, as well as Advil.  There was no report of flare-ups as the symptoms were constant with activity-related increases.  The precipitating and alleviating factors were walking 60 feet and sitting or resting for 10-15 minutes.  The Veteran had no falls in the past 12 months.  The Veteran was retired and stated his back condition effected his usual occupation at the end of his career.  The Veteran was a limited ambulator, did not go shopping, but was able to feed, clean, clothe, and care for himself.  The Veteran's stance/posture was forward flexed to approximately 15 degrees.  On range of motion testing, forward flexion was 15 degrees to 45 degrees, extension 15 degrees to 10 degrees, left and right lateral rotation of zero to 15 degrees, and left and right lateral flexion of zero to 15 degrees.  Pain limited motion for an additional 5 degrees in each direction.  There was no objective evidence of painful motion, spasm, weakness, tenderness, diffuse tenderness to palpation lower lumbosacral spine  The Veteran had moderate-dorsal kyphosis.  The Veteran did not have incapacitating episodes during the past 12-month period.  Imaging studies from 2009 were reviewed.  The impression was moderate degree spondylosis throughout the lumbar spine as well as mild anterolisthesis at L4/L5 with facet arthritis.  The diagnosis was lumbar strain and spondylosis.   

A February 2010 rating decision increased the disability rating to 20 percent effective June 23, 2008.

A March 2010 private report noted that the Veteran had trouble walking.  

In December 2011, the Veteran was afforded a VA examination.  At that time, the Veteran complained of having constant low back pain with pulling sensation with motion as well as leg pain.  There was no bowel or bladder incontinence.  Forward flexion of the spine was to 20 degrees with pain at that point.  Flexion was zero degrees with pain at that point.  Right and left lateral flexion was to 10 degrees with pain at that point.  Left lateral flexion was to 10 degrees with pain at that point.  Right and left lateral rotation was to 10 degrees with pain at that point and the Veteran was unable to perform repetitive-use testing with 3 repetitions.  The Veteran demonstrated less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and /or weight-bearing.  The Veteran did have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal and there was no muscle atrophy.  Reflexes were 1+.  Bilateral straight leg raising was negative.  There was no radiculopathy.  The Veteran did not have intervertebral disc syndrome.   

In a January 2012 rating decision, the rating for lumbosacral strain was increased to 40 percent effective December 10, 2011.  

In April 2012, the Veteran was afforded a Travel Board hearing.  The Veteran testified that he was experiencing pain which went up his right side and then to his shoulder and neck.  The pain had been getting worse.  He was only able to stand for a while and then had to sit down because the pain would get so bad.  He had stiffness in the spine and used a walker to assist him in maneuvering and maintaining his balance.  The Veteran testified that he noticed increased pain in 2007.  He related that he underwent epidural injections and nerve conduction studies.  

In April 2012, the Veteran's private physician indicated that he had been treating the Veteran since September 2011 for complaints of pain in the back and legs.  The Veteran was diagnosed with lumbar spondylosis as well as spinal stenosis.  He had an MRI of the lumbar spine in December 2009 which showed a moderate degree of lumbar spondylosis noted throughout the lumbar spine.  He also had mild anterolisthesis of L4 with respect L5.  Interventions had included lumbar medial branch nerve blocks done in October 2011, along with radiofrequency ablation of the left-sided L3-L5 medial branch nerves in October 2011 due to persistent lower back pain.  Diagnostic blocks and right side L2-L5 were performed in November 2011, which provided good pain relief.  On follow up visits, he reported more pain on the left side, and diagnostic blocks of the left-sided T12-L3 nerves were performed which also gave him immediate post procedure improvement for a few hours.  A second set of left-sided T12-L2 blocks were performed with some improvement again for a few hours.  The physician proceeded to left-sided T12-L2 blocks in December 2011.  On subsequent visits; he still complained of lower back pain on the right side, and the physician did right-sided L2-L5 medial branch blocks in January 2012.  He proceeded to right-sided L2-L5 RFA in January 2012.  Most of the procedures that had been done were diagnostic nerve blocks, which were not intended to provide lasting relief, but only to predict improvement from a radiofrequency ablation.  The examiner noted that epidural injections were not recently performed because the Veteran was emphatic that prior epidural injections performed at another pain clinic were not helpful.  

In January 2013, the Veteran was afforded another VA examination.  The Veteran related that he had increasing pain after 3 minutes of standing.  The Veteran could flex to 20 degrees, but had pain at zero degrees.  He extended to 5 degrees with pain at zero degrees.  He laterally flexed to the right to 5 degrees with pain at zero degrees.  He left laterally flexed to 5 degrees with no pain.  He laterally rotated both ways with no pain.  He was not able to perform repetitive-use testing with 3 repetitions.  The Veteran had less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  There was tenderness over the L4-S1 paraspinal region on the right side.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal and there was no muscle atrophy.  Reflexes were 1+.  Sensory testing was decreased in the left thigh.  Straight leg raising was negative.  The Veteran had intermittent moderate radicular pain.  On the left side, the Veteran also had mild numbness.  There was involvement of L2/L3L/L4 nerve roots (femoral nerve).  There was bilateral moderate radiculopathy.  The Veteran reported bladder incontinence that was due to a prostate disability as well as occasional bowel incontinence which was not identified as being related to the back disability.  The Veteran had intervertebral disc disease, but no incapacitating episodes.  The examiner was unable to state if the disc disease was due to the lumbosacral strain, but the radiculopathy was due to the spinal stenosis in part.  There were no vertebral fractures.  The Veteran occasionally used a cane and regularly used a walker.  In a subsequent medical opinion, it was noted that the Veteran did not have ankylosis of the lumbosacral spine, but did have kyphosis of a thoracic segment, but that kyphosis was due to aging and not the spine disability.  It was noted that the radiculopathy was also due to the lumbar strain as well as the spinal stenosis.  The examiner indicated that the Veteran was limited to sedentary employment, as had also been noted on the VA examination report.  

In a June 2016 rating decision, service connection for lumbar radiculopathy, left lower extremity, was granted with an evaluation of 20 percent effective April 17, 2012; and service connection for lumbar radiculopathy, right lower extremity, was granted with an evaluation of 10 percent effective April 17, 2012.  In that rating decision, it was noted that the Veteran's disc disease was part and parcel of his lumbar strain.  The Veteran did not appeal the assigned ratings or effective dates for the radiculopathy of both lower extremities.  

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

According to the Formula for Rating Intervertebral Disc Syndrome (IVDS), a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  However, the Veteran has not had incapacitating episodes.  

The Veteran has been assigned a 10 percent rating from October 10, 2007, to June 22, 2008; a 20 percent rating from June 23, 2008, to December 9, 2011; and a 40 percent rating from December 10, 2011.

The Board notes that the June 2008 private report indicated that flexion was limited to 30 degrees, consistent with a 40 percent rating.  The subsequent January 2010 examination revealed forward flexion to 40 degrees (with pain), consistent with a 20 percent rating.  However, the Board is mindful that the Veteran was having extreme pain as described in the records and stood in a partially forward flexed position.  Private and lay evidence attested to the higher level of disability, more nearly approximating the 40 percent rating.  Therefore, overall, based on the June 2008 records as well as the Veteran's lay statements at his hearing that the pain limited function from 2007, the Board finds that the criteria for a 40 percent rating were met during the entire appeal period.  However, a higher 50 percent rating is not warranted because at no time was ankylosis of the thoracolumbar spine shown.  The kyphosis of the thoracic segment was determined by a VA examination to be not related to the service-connected low back disability.  

With regard to neurological impairment (other than radiculopathy), the Veteran has some bowel and bladder incontinence, but it is not shown to be related to the low back disability.  

Subsequent to the last VA examination for his low back, the Court in Correia, as noted, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record does not show that the requisite testing was definitively performed.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  Initially, remanding for another VA spine examination would not remedy the lack of testing performed previously.  In addition, the Veteran who is over 90 years old expressed at the time of the last examination that he did not want more examinations.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  In this case, the Board has granted the maximum rating based on limitation of motion including consideration of pain which is short of ankylosis, and as such where there is no motion.  As such, the Board finds that the case may be considered at this time, as set forth in detail above.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 40 percent rating for low back disability for the entire appeal period, but a preponderance of the evidence is against a rating in excess of 40 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There were not frequent hospitalizations.  As noted below, the Veteran is being granted a TDIU.  Otherwise, with regard to marked interference with employment, the schedular rating criteria specifically include the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Therefore, the Board finds that the record does not reflect that the low back disability causes industrial impairment beyond what was contemplated by his ratings.  The Board finds that the disability is not so exceptional or unusual as to warrant referral for consideration of the assignment of higher disability ratings on an extraschedular basis.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

In this case, as of April 17, 2012, the Veteran met the schedular criteria for a TDIU because as of that date, he was service-connected for his low back (40 percent), right radiculopathy (10 percent), left radiculopathy (20 percent), and hemorrhoids (noncompensable).  His combined service-connected disability evaluation is 60 percent from that date.  The Veteran testified at a Travel Board hearing on April 17, 2012, which was his accepted date of claim by the RO for service connection for his bilateral radiculopathy and was used as the effective date of service connection for the bilateral radiculopathy.  Prior to April 17, 2012, the Veteran did not meet the schedular criteria for a TDIU.  In his formal application for a TDIU which he subsequently submitted, the Veteran indicated that he last worked in 1985 after being employed for 48 years in the steel industry.  

The Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to April 17, 2012, as noted, the Veteran did not meet the schedular criteria for a TDIU.  His low back disability was rated as 40 percent disabling and his hemorrhoids were noncompensable.  The Veteran has indicated that his low back, legs, and feet rendered him unemployable.  The Board finds that the Veteran's low back and hemorrhoids alone did not result in unemployability.  Rather, his legs contributed to the unemployability and it was the combined impairment of both the low back and radiculopathy of the legs which rendered the Veteran unable to both stand and sit for long periods.  The Board is mindful that VA examiners indicated that sedentary employment may be possible, but the Board finds that the pain demonstrated is prohibitive of employment even including sedentary employment.  The Veteran's leg disability has progressed during the appeal period as the records initially showed no radiculopathy, but then the Veteran developed this disability causing him increased pain overall as well as numbness.  See e.g. letter from Dr. G.L.K.  Since the Board finds that the Veteran became unemployable due to the combined effects of his low back and his bilateral radiculopathy, the Board finds that the Veteran was not entitled to a TDIU prior to the effective date of service connection for his bilateral radiculopathy.

Thus, the Board finds that as of April 17, 2012, the Veteran was not capable of substantially gainful employment.  In considering his disabilities, the Board finds that the Veteran was unemployable based on the nature and severity of his service-connected disabilities without regard to nonservice-connected disabilities.  His unemployability was shown once the lower extremities were service-connected as they play a role in the cumulative effect on his industrial abilities.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from April 17, 2012.


ORDER

For the entire appeal period, a 40 percent rating for lumbosacral strain with spinal stenosis and degenerative disc disease is granted, subject to the law and regulations governing the payment of monetary benefits.

As of April 17, 2012, but not before, entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


